DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Office Action is in response to the Applicant's amendments and remarks filed11/5/2020. Claims 1-6, 10-11 and 14-17 were cancelled. Claims 7-9, 12-13 and 18 are presently pending and presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In this instant case,
In regards to Claims 7 and 12, the claim recites the limitation "the movement" in line 10 of claim 7 and line 10 of claim 12.  There is insufficient antecedent basis for this limitation in the claim. Therefore, for examination purposes, examiner will interpret “the movement” as “ movement”.
Claims 8-9 and 18 depend from claims 7, discussed above and do not cure its deficiencies.



	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-9, 12-13 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for vehicle traffic control.

Step 2A – Prong 1
The claims as a whole recite a method of organizing human activity.  The limitations reciting “A method of vehicle traffic control, the method comprising: receiving a first dataset upon entering a pre-defined geographic area at a vehicle inspection site, and the first dataset including location data obtained by monitoring a location and vehicle-related information; comparing at least a portion of the first dataset with a second dataset from a third party provider, the second dataset including rule-based data, including safety data, related to the movement of vehicles along roads; and sending a to the {user} indicative of whether the vehicle is permitted to bypass the vehicle inspection site, causing a graphical sign to be displayed instructing the vehicle whether to bypass the vehicle inspection site or not” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (central processing system, telecommunications network, mobile wireless device, signal of claim 7, 12; mobile wireless device, central processing system of claim 13) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 7-9, 12-13 and 18 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (central processing system, telecommunications network, mobile wireless device, signal of claim 7, 12; mobile wireless device, central processing system of claim 13).  The central processing system, telecommunications network, mobile wireless device, signal in the claims, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer.   The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer.  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 8-9 and 18 are also directed to same grouping of methods of organizing human activity.  The additional elements of the mobile wireless device, web service and central processing system in Claim 8; web service and central processing system in Claim 9; web service and central processing system in Claim 18, amount to mere instructions as discussed above.  Well-understood, routine, and conventional activity does not add significantly more.  Therefore, the claims are ineligible.  

	
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claim 7-9 and 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chiu et al (US Patent Application Publication No. 20120226434 - hereinafter Chiu) in view of Pierfelice et al (US Patent Application Publication No. 20120179363 - hereinafter Pierfelice) in view of McQuade et al (US Patent Application Publication No. 20120139696 - hereinafter McQuade).
Re. claim 7, Chiu teaches:	
A method of vehicle traffic control using a central processing system connected to a telecommunications network, the method comprising: 
receiving a first dataset at the central processing system from a mobile wireless device upon the mobile wireless device entering a pre-defined geographic area at a vehicle inspection site [Chiu; ¶27 shows communication of user’s location to determine whether user has entered the incentivized route such as “the mobile device application 197 may transmit the GPS data to the system 100. If the user enters the agreed upon route within the agreed upon time window, the first step of the verification process is completed. The mobile device application 197 then continues to either perform internal checking or communicate with the system 100 as the user travels along the journey”. Also, ¶27-¶28 shows how the user route is validated (monitoring the movement) to provide the incentive “mobile device application 197 then continues to either perform internal checking or communicate with the system 100 as the user travels along the journey. Once the system 100 verifies that the user has successfully completed at least a sufficiently validating portion (but not necessarily all) of the reserved route, then the second validation step is completed”].
the mobile wireless device being carried by a vehicle and the first dataset including location data obtained by monitoring a location of the mobile wireless device and vehicle related information [Chiu; ¶27 shows communication with a user’s mobile device and GPS satellites to monitor the movement for the user in determining if they’ve taken the route to achieve the incentive to be provided to the user as shown in ¶28].
comparing at least a portion of the first dataset with a second dataset from a third party provider [Chiu; ¶27-¶28 shows how the user route is validated (monitoring the movement) to provide the incentive “mobile device application 197 then continues to either perform internal checking or communicate with the system 100 as the user travels along the journey. Once the system 100 verifies that the user has successfully completed at least a sufficiently validating portion (but not necessarily all) of the reserved route, then the second validation step is completed”].
and sending a signal to the mobile wireless device indicative of whether the vehicle is permitted to bypass the vehicle inspection site [Chiu; ¶28 a form of being permitted to bypass vehicle inspection site is once it has been determined that a specific enrolled vehicle has approached the validation steps, it receives the agreed upon incentive such as “user needs to successfully pass the first and second validation steps in order to have the previously made reservation considered fully validated by the system 100. After validating the completion of the sufficiently validating portion of the reserved route, the system 100 may then transmit the agreed upon incentive to the user's account via the user's designated email address, via the mobile device application 197, or the like”]. 
	However, Chiu in view of Ahmed fail to explicitly disclose the following as taught by Pierfelice, while comparing a first dataset with a second data set,
	the second dataset including rule-based data, including safety data, related to the movement of vehicles along roads [Pierfelice; ¶3 The navigation system can include a GPS system and a database with safety data as a function of geographical area. The system can also have a route module that can determine a first navigation route and a second navigation route...The second navigation route can be a function of the first navigation route, i.e. the current location and the destination point [first dataset], and the safety data [second dataset]].
	It would have been obvious to one of ordinary skill in the art, at the time of filing the invention, to modify the teachings of Chiu with the teachings of Pierfelice, since the claimed invention is merely a combination of old elements, and in the combination of elements each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Chiu doesn’t teach, McQuade teaches:
the signal causing a graphical sign to be displayed on the mobile wireless device instructing the vehicle whether to bypass the vehicle inspection site or not.  [McQuade; ¶32 mentions device capable of display on the mobile wireless device (monitor or computer display) such as “Output device 262 generally includes any device that produces output information, but will most typically comprise a monitor or computer display designed for human visual perception of output text and/or graphics. Use of a conventional computer keyboard for input device 252 and a computer display for output device”. ¶34-¶36 shows an output (signal) which is presented on display, to provide a visual output in form of a text/graphic (graphical sign) which is for whether a bypass confirmation is received or denied for determining if enrolled in the inspection waiver program such as “a display providing a visual output indicating in text and/or graphics that the bypass confirmation was either received, or denied. Output 46 can be incorporated into position sensing system 40, if desired. Thus, the concepts disclosed herein encompass embodiments where the functions of user output, position tracking, and bi-directional communication can be implemented within a single component. Bi-directional data link 42 is used to convey real-time position data from the enrolled vehicle to a remote computing device 44 (which can then determine the enrolled vehicles that are approaching an inspection location), and to receive the confirmation”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by McQuade in the system of Chiu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since “such systems attempt to reduce the number of trucks potentially needing inspections, by removing vehicles from selected operators meeting defined criteria from the pool of vehicles potentially needing inspections”, [McQuade; ¶2].

Re. claim 8, Chiu in view of Pierfelice in view of McQuade teaches method of claim 7
Chiu teaches:
in which receiving the first dataset comprises downloading from the mobile wireless device to the central processing system the first dataset containing the location data and vehicle-related information through a web service.  [Chiu; ¶19 shows transmitting (downloading) from the user mobile application to the remote server information such as GPS location and the reserved route information to help system determine if user used route, such as “the user's mobile device's global positioning system (GPS) function is activated and the mobile application compares the received GPS location information and the reserved route information to verify whether the user has traveled the selected route or at least a portion thereof during the specified time window. While this comparison is typically performed locally by the mobile application, the user also has an option to allow the application to transmit the GPS location information to the remote server to receive additional real-time alert and guidance in times of unexpected network disruptions”].

Re. claim 9, Chiu in view of Pierfelice in view of McQuade teaches method of claim 7
Chiu teaches:
in which the second dataset is obtained by the central processing system downloading, from the third party provider to the central processing system using a web service, a file containing the second dataset.  [Chiu; ¶27 shows transmitting along the route (second dataset) GPS data to the system as it is used to compare with the route user was offered such as “upon user agreement, the mobile device application 197 may transmit the GPS data to the system 100. If the user enters the agreed upon route within the agreed upon time window, the first step of the verification process is completed. The mobile device application 197 then continues to either perform internal checking or communicate with the system 100 as the user travels along the journey”].

Re. claim 18, Chiu in view of Pierfelice in view of McQuade teaches method of claim 8
Chiu teaches:
in which the second dataset is obtained by the central processing system downloading, from the third party provider to the central processing system using a web service, a file containing the second dataset. [Chiu; ¶27 shows transmitting along the route (second dataset) GPS data to the system as it is used to compare with the route user was offered such as “upon user agreement, the mobile device application 197 may transmit the GPS data to the system 100. If the user enters the agreed upon route within the agreed upon time window, the first step of the verification process is completed. The mobile device application 197 then continues to either perform internal checking or communicate with the system 100 as the user travels along the journey”].

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chiu in view of Pierfelice in view of McQuade in view of Balasubramanian et al (US Patent Application Publication No. 20190238944 - hereinafter Bala).
Re. claim 12, Chiu teaches:	
A method of vehicle traffic control using a central processing system connected to a telecommunications network, the method comprising: 
enabling a vehicle clearance system, in which the vehicle clearance system operates by receiving a first dataset at the central processing system from a mobile wireless device upon the mobile wireless device entering a pre-defined geographic area at a vehicle inspection site, [Chiu; ¶27 shows communication of user’s location to determine whether user has entered the incentivized route such as “the mobile device application 197 may transmit the GPS data to the system 100. If the user enters the agreed upon route within the agreed upon time window, the first step of the verification process is completed. The mobile device application 197 then continues to either perform internal checking or communicate with the system 100 as the user travels along the journey”. Also, ¶27-¶28 shows how the user route is validated (monitoring the movement) to provide the incentive “mobile device application 197 then continues to either perform internal checking or communicate with the system 100 as the user travels along the journey. Once the system 100 verifies that the user has successfully completed at least a sufficiently validating portion (but not necessarily all) of the reserved route, then the second validation step is completed”].
the mobile wireless device being carried by a vehicle and the first dataset including location data obtained by monitoring location of the mobile wireless device and vehicle-related information, [Chiu; ¶27 shows communication with a user’s mobile device and GPS satellites to monitor the movement for the user in determining if they’ve taken the route to achieve the incentive to be provided to the user as shown in ¶28].
comparing at least a portion of the first dataset with a second dataset from a third party provider, [Chiu; ¶27-¶28 shows how the user route is validated (monitoring the movement) to provide the incentive “mobile device application 197 then continues to either perform internal checking or communicate with the system 100 as the user travels along the journey. Once the system 100 verifies that the user has successfully completed at least a sufficiently validating portion (but not necessarily all) of the reserved route, then the second validation step is completed”].
and sending a signal to the mobile wireless device indicative of whether the vehicle is permitted to bypass the vehicle inspection site; [Chiu; ¶28 once it has been determined that a specific enrolled vehicle has approached the validation steps, it receives the agreed upon incentive such as “user needs to successfully pass the first and second validation steps in order to have the previously made reservation considered fully validated by the system 100. After validating the completion of the sufficiently validating portion of the reserved route, the system 100 may then transmit the agreed upon incentive to the user's account via the user's designated email address, via the mobile device application 197, or the like”].
However, Chiu fail to explicitly disclose the following as taught by Pierfelice, while comparing a first dataset with a second data set,
the second dataset including rule based data, including safety data, related to the movement of vehicles along roads and [Pierfelice; ¶3 The navigation system can include a GPS system and a database with safety data as a function of geographical area. The system can also have a route module that can determine a first navigation route and a second navigation route...The second navigation route can be a function of the first navigation route, i.e. the current location and the destination point [first dataset], and the safety data [second dataset]].
	It would have been obvious to one of ordinary skill in the art, at the time of filing the invention, to modify the teachings of Chiu with the teachings of Pierfelice, since the claimed invention is merely a combination of old elements, and in the combination of elements each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Chiu doesn’t teach, McQuade teaches:
the signal causing a graphical sign to be displayed on the mobile wireless device, [McQuade; ¶32 mentions device capable of display on the mobile wireless device (monitor or computer display) such as “Output device 262 generally includes any device that produces output information, but will most typically comprise a monitor or computer display designed for human visual perception of output text and/or graphics. Use of a conventional computer keyboard for input device 252 and a computer display for output device”. ¶34-¶36 shows an output (signal) which is presented on display, to provide a visual output in form of a text/graphic (graphical sign) which is for whether a bypass confirmation is received or denied for determining if enrolled in the inspection waiver program such as “a display providing a visual output indicating in text and/or graphics that the bypass confirmation was either received, or denied. Output 46 can be incorporated into position sensing system 40, if desired. Thus, the concepts disclosed herein encompass embodiments where the functions of user output, position tracking, and bi-directional communication can be implemented within a single component. Bi-directional data link 42 is used to convey real-time position data from the enrolled vehicle to a remote computing device 44 (which can then determine the enrolled vehicles that are approaching an inspection location), and to receive the confirmation”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by McQuade in the system of Chiu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since “such systems attempt to reduce the number of trucks potentially needing inspections, by removing vehicles from selected operators meeting defined criteria from the pool of vehicles potentially needing inspections”, [McQuade; ¶2].
Chiu doesn’t teach, Bala teaches:
in which the graphical sign has a format that is dependent on whether the vehicle clearance system is subscribed to or free.  [Bala; ¶68 shows media that is presented which is dependent on whether user is subscribed or non-subscribed, as it shows “a subscriber set of advertising attributes may indicate that fewer or no commercials should be presented to a user because the user is subscribed to the paid channel and a non-subscriber set of advertising attributes may indicate that more commercials should be presented to the user because the user is not subscribed to the paid channel”, the format is presented as few channels for subscribers and more commercials for subscribers. ¶150-¶152 further shows a GUI defining non-subscription settings as “Non-subscriber Settings section 1510 allows the channel curator to identify non-subscriber set of advertising attributes that may be used when the internet-based content platform provides media items to end users. In one embodiment, the non-subscriber set of advertising attributes are associated with the channel since the non-subscriber set of advertising attributes will be used to determine how to provide advertisements to users who have not subscribed to the channel”].
It would have been obvious to one of ordinary skill in the art at the time of the invention to have graphical sign has a format that is dependent on whether the vehicle clearance system is subscribed to or free as in the improvement discussed in Bala in the system executing the method of Chiu. As in Bala, it is within the capabilities of one of ordinary skill in the art to have graphical sign has a format that is dependent on whether the vehicle clearance system is subscribed to or free to Chiu’s invention with the predictable result of having graphical sign with format dependent on vehicle clearance system as needed in Chiu.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chiu in view of McQuade.
Re. claim 13, Chiu teaches:	
A method of vehicle movement control, comprising: 
while a mobile wireless device is being carried in a moving vehicle, periodically obtaining a location of the mobile wireless device; [Chiu; ¶27 shows communication with a user’s mobile device and GPS satellites to monitor the movement for the user in determining if they’ve taken the route to achieve the incentive to be provided to the user as shown in ¶28].
comparing the location to a set of stored geographic areas; [Chiu; ¶27-¶28 shows how the user route is validated (monitoring the movement) to provide the incentive “mobile device application 197 then continues to either perform internal checking or communicate with the system 100 as the user travels along the journey. Once the system 100 verifies that the user has successfully completed at least a sufficiently validating portion (but not necessarily all) of the reserved route, then the second validation step is completed”. ¶28 once it has been determined that a specific enrolled vehicle has approached the validation steps, it receives the agreed upon incentive such as “user needs to successfully pass the first and second validation steps in order to have the previously made reservation considered fully validated by the system 100. After validating the completion of the sufficiently validating portion of the reserved route, the system 100 may then transmit the agreed upon incentive to the user's account via the user's designated email address, via the mobile device application 197, or the like”].
when the location of the mobile wireless device is within any one of the set of geographic areas, communicating vehicle-related information and vehicle location information to a central processing system that comprises a vehicle screening system […] [Chiu; ¶28 once it has been determined that a specific enrolled vehicle has approached the validation steps, it receives the agreed upon incentive such as “user needs to successfully pass the first and second validation steps in order to have the previously made reservation considered fully validated by the system 100. After validating the completion of the sufficiently validating portion of the reserved route, the system 100 may then transmit the agreed upon incentive to the user's account via the user's designated email address, via the mobile device application 197, or the like”].
Chiu doesn’t teach, McQuade teaches:
[…] comprises a vehicle screening system for determining whether the vehicle should stop at a vehicle inspection site and the geographic areas are areas around vehicle inspection sites; and [McQuade; shows determination based on the position received from the sensors and communication to operator of vehicle whether to stop or not as shown by ¶32 mentions device capable of display on the mobile wireless device (monitor or computer display) such as “Output device 262 generally includes any device that produces output information, but will most typically comprise a monitor or computer display designed for human visual perception of output text and/or graphics. Use of a conventional computer keyboard for input device 252 and a computer display for output device”. ¶34-¶36 shows an output (signal) which is presented on display, to provide a visual output in form of a text/graphic (graphical sign) which is for whether a bypass confirmation is received or denied for determining if enrolled in the inspection waiver program such as “a display providing a visual output indicating in text and/or graphics that the bypass confirmation was either received, or denied. Output 46 can be incorporated into position sensing system 40, if desired. Thus, the concepts disclosed herein encompass embodiments where the functions of user output, position tracking, and bi-directional communication can be implemented within a single component. Bi-directional data link 42 is used to convey real-time position data from the enrolled vehicle to a remote computing device 44 (which can then determine the enrolled vehicles that are approaching an inspection location), and to receive the confirmation”. Lastly, ¶48 provides a geofence to show geographic areas around vehicle inspection sites].
upon the vehicle entering a geographical area corresponding to a vehicle inspection site, receiving at the mobile wireless device a message from the central processing system that causes a graphical sign to be displayed on the mobile wireless device that is indicative of whether the vehicle should stop or bypass the vehicle inspection site, format of the graphical sign depending on whether the vehicle screening system is a subscription service or free service.  [McQuade; ¶48 provides a geofence to show geographic areas around vehicle inspection sites. ¶38-¶44 and Fig. 4 shows “identify enrolled vehicle approaching inspection location” which is described in ¶38-¶44 as the vehicle approaches a region where an inspection location resides, communication is initiated with enrolled vehicles to determine whether vehicle is enrolled and can bypass or not. ¶32 mentions device capable of display on the mobile wireless device (monitor or computer display) such as “Output device 262 generally includes any device that produces output information, but will most typically comprise a monitor or computer display designed for human visual perception of output text and/or graphics. Use of a conventional computer keyboard for input device 252 and a computer display for output device”. ¶35-¶36 shows tracking based on GPS and real-time position data, such as “An exemplary inspection waiver program is based on use of a position sensing system 40 (which in this embodiment is a GPS device, noting that the use of a GPS device is exemplary but not limiting, since other types of position sensing systems could instead be employed) and a bi-directional data link 42 to each enrolled vehicle”. ¶34-¶36 shows an output (signal) which is presented on display, to provide a visual output in form of a text/graphic (graphical sign) which is for whether a bypass confirmation is received or denied for determining if enrolled in the inspection waiver program such as “a display providing a visual output indicating in text and/or graphics that the bypass confirmation was either received, or denied. Output 46 can be incorporated into position sensing system 40, if desired. Thus, the concepts disclosed herein encompass embodiments where the functions of user output, position tracking, and bi-directional communication can be implemented within a single component. Bi-directional data link 42 is used to convey real-time position data from the enrolled vehicle to a remote computing device 44 (which can then determine the enrolled vehicles that are approaching an inspection location), and to receive the confirmation”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by McQuade in the system of Chiu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since “such systems attempt to reduce the number of trucks potentially needing inspections, by removing vehicles from selected operators meeting defined criteria from the pool of vehicles potentially needing inspections”, [McQuade; ¶2].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628